Citation Nr: 0841565	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  02-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease, to include as secondary to service-
connected disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the right knee, with mild 
degenerative changes.

3.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the left knee, with mild 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from March 1984 to 
August 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  During the pendency of the appeal, the claims 
folder was transferred to the Cleveland, Ohio, RO.

The veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board in 
September 2006.  The transcript of that proceeding is of 
record.

This case was previously before the Board in March 2004, 
March 2006, and March 2007, wherein the veteran's claims were 
remanded to ensure due process and for additional development 
of the record.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Hypertension was not shown in service or within a year of 
discharge from service, and the competent medical evidence 
fails to demonstrate that the veteran's hypertension is 
etiologically related to, or chronically aggravated by, 
service or service-connected disability.

2.  Throughout the rating period on appeal, service-connected 
disability of the knees has been manifested by complaints of 
pain and functional impairment of each knee comparable to 
limitation of flexion to no less than 120 degrees; X-rays 
have revealed mild to moderate degenerative arthritis of the 
knees.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

2.  The criteria for an initial rating in excess of 10 
percent for internal derangement of the right knee, with mild 
degenerative changes, have not been met at any time during 
the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for internal derangement of the left knee, with mild 
degenerative changes, have not been met at any time during 
the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The Board is aware that the veteran was not issued a VCAA 
notice letter prior to initial adjudication of his claim for 
service connection for knee disability.  As such, although 
the veteran's claim for service connection for knee 
disability was substantiated in the August 2001 rating 
decision on appeal, and the VA no longer has any further duty 
to notify the veteran how to substantiate that service 
connection claim, the filing of a notice of disagreement as 
to the initial disability rating triggered section 5103(a) 
notice.  At any rate, the Board notes that March 2004, June 
2004, and May 2007 VCAA notice letters notified the claimant 
of the information and evidence necessary to substantiate his 
increased rating and hypertension claims.  He was apprised of 
what evidence, if any, he should obtain, and what evidence, 
if any, will be retrieved by VA, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The VCAA letters in this case failed to provide the veteran 
with notice that to substantiate his claim the evidence must 
demonstrate the effect that the worsening of his condition 
has on his employment and daily life.  Vazquez-Flores, supra.  
The letters also failed to notify the veteran that if an 
increase in his disability was found, the disability rating 
would be assigned in accordance with the applicable 
diagnostic code.  Further, VCAA notice was not provided as to 
secondary service connection.  Accordingly, the Board finds 
that VA has not provided adequate section 5103(a) notice to 
the veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).  To overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated and that 
the error did not affect the essential fairness of the 
adjudication."  Sanders, 487 F.3d at 889.

A review of the evidence of record reveals that, in the June 
2002 statement of the case and March 2008 supplemental 
statement of the case, the regulations and Diagnostic Code 
criteria for rating the service-connected disability at issue 
was provided.  The veteran was specifically notified of the 
evidence necessary to obtain a higher disability rating for 
his service-connected disability on appeal.  Further, 
discussion in the March 2008 supplemental statement of the 
case set forth the elements necessary to establish secondary 
service connection.  Moreover, in statements on appeal, the 
veteran evinced knowledge of the evidence necessary to 
substantiate a claim for secondary service connection.  
Furthermore, the VCAA notice letters that the veteran 
received during this appeal, although not substantively 
adequate for section 5103(a) purposes, did provide him with 
information of VA's responsibility to assist him in obtaining 
evidence and provide him with a medical examination if 
necessary, as well as how to contact VA with any questions he 
may have.  Importantly, the Board notes that the veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  
The veteran has submitted argument and evidence (including 
September 2006 Board video testimony) in support of his 
appeal.  Based on the foregoing, the Board finds that the 
veteran has had a meaningful opportunity to participate in 
the adjudication of the increased rating claim such that the 
essential fairness of the adjudication is not affected.  
Sanders, supra.

In May 2007 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claims were readjudicated after such fully 
compliant notice was given, and a Supplemental Statement of 
the Case was provided in March 2008.  The Board finds that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and 
that not withstanding Pelegrini, deciding this appeal is not 
prejudicial to him.



Duty to Assist

The veteran's service medical records and VA records are 
associated with the claims file, and the veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will address 
the merits of the claims.

I.  Hypertension

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hypertension may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

Prior to October 10, 2006, secondary service connection may 
be granted for a disability, which is proximately due to, the 
result of, or aggravated by, an established service-connected 
disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service medical records reveal blood pressure readings 
including 104/60 (January 1984), 110/70 (July 1984), 116/78 
(December 1984), 130/72 (March 1985), 139/74 (May 1985), 
128/64 (July 1985), 130/80 (July 1985), 135/82 (August 1985), 
142/84 (November 1985), 141/80 (December 1985), 139/73 
(December 1985), 145/79 (January 1986), 134/89 (January 
1986), 135/88 (February 1986), 148/80 (February 1986), 128/68 
(July 1986), and 120/70 (August 1986).  No disability 
manifested by elevated blood pressure readings, to include 
hypertension, was noted in the veteran's service medical 
records.

At a May 2001 VA medical examination, the veteran noted that 
he was first diagnosed with arterial hypertension 1992.  The 
diagnosis was hypertensive vascular disease.

At a January 2005 VA hypertension examination, the examiner 
noted the veteran's inservice blood pressure readings and 
essentially stated that there were no consistent elevated 
blood pressure readings to warrant a diagnosis of 
hypertension during service.  The examiner also noted the 
veteran's assertion that he was first diagnosed with 
hypertension in 1992.  After reporting a diagnosis of 
hypertension, the examiner essentially stated that the 
veteran's hypertension was not related to his service-
connected knee disability.  The examiner went on to state 
that service medical records did not indicate a diagnosis of 
hypertension "with standards at the time of blood pressure 
reports."

At his September 2006 Board video hearing, the veteran 
indicated (Hearing transcript (Tr.), at pages 3-4.) that he 
was first diagnosed with hypertension in 1992 by a private 
physician.  He stated that he did not know the name or 
location of the physician or of the facility.

As noted, no disability manifested by high blood pressure 
readings was noted in the veteran's service medical records, 
and no health professional has related the veteran's 
hypertension to his period of service.  Since the medical 
evidence of record, including various VA treatment records, 
fails to indicate that the veteran had hypertension during 
service, or within a year of discharge from service, or that 
hypertension has been etiologically related to service by 
competent clinical evidence of record, service connection for 
hypertension is not warranted.

The veteran has also asserted that his hypertension is 
related to his service-connected knee disability.  However, a 
January 2005 VA examiner has specifically indicated that no 
such relationship exits.  The Board finds that the competent 
medical evidence fails to demonstrate that the veteran's 
hypertension is causally related to his service-connected 
knee disability.  There is no opinion of record contrary to 
the January 2005 VA examiner's opinion that the veteran's 
hypertension was not related to his service-connected knee 
disability.  As such, service connection for hypertension as 
etiologically due to service-connected disability is not 
warranted.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue, and his statements and 
September 2006 Board hearing testimony have been reviewed.  A 
layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Knees

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to these claims.

Service medical records reflect treatment for bilateral 
calcific tendonitis at the base of the patella.  An August 
2001 rating decision granted service connection for internal 
derangement of the right and left knee, with mild 
degenerative changes, and assigned a rating of 10 percent, 
under Diagnostic Code 5260, effective May 19, 2000.

The veteran has undergone VA examinations of the knees in May 
2001 and January 2005.  X-rays have revealed minimal to 
moderate degenerative arthritic changes of both knees with 
osteophyte formation.  The veteran has been assessed with 
residual injury, both knees, with internal derangement and 
arthritis.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
is rated based on limitation of motion of the affected joint.

As for Diagnostic Code 5257, a 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating 
applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibula and fibula with 
moderate knee or ankle disability.  A 30 percent evaluation 
is for assignment with marked knee or ankle disability.  In 
addition, a 40 percent evaluation is for assignment with 
evidence of the nonunion of the tibia and fibula with loose 
motion requiring a brace.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

The competent clinical evidence of record establishes that 
knee flexion is to no less than 120 degrees, bilaterally (May 
2001 VA examination), and the veteran's knee extension has 
essentially been noted to be full, bilaterally (August 2002, 
January 2005).  Based on the above findings, the next-higher 
20 percent rating is not warranted under Diagnostic Code 5260 
or 5261.  In so finding, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
While the May 2001 VA examiner noted that the veteran could 
not hop, heel and toe walk, or squat, the Board notes that 
the veteran also complained of ankle and back pain, in 
addition to pain in the knees.  While a January 2005 VA 
examiner noted that the veteran had mild to moderate knee 
pain with active and passive motion, the examiner also noted 
that there was no change to the range of motion on repeated 
use.  While the veteran reported knee pain in July 2007, the 
examiner noted that knee strength while performing flexion 
and extension was 4+/5.  Therefore, even considering 
additional functional limitation, the competent findings do 
not indicate a disability picture comparable to having 
flexion limited to 30 degrees or extension limited to 15 
degrees, as is necessary in order to achieve the next-higher 
20 percent evaluation under Diagnostic Code 5260 or 5261.

The Board has also considered whether the veteran is entitled 
to a compensable rating for his knee disability under any 
alternate Diagnostic Code.  However, as the evidence fails to 
establish functional impairment comparable to ankylosis, even 
with consideration of pain, Diagnostic Code 5256 is not for 
application.  As frequent locking of the knees with effusion 
into the knee joint has not been shown, a 20 percent 
evaluation under Diagnostic Code 5258 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the right or left tibia or fibula, a higher rating is not 
possible under Diagnostic Code 5262.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  In this case, the 
veteran's knee disability has been assigned 10 percent 
evaluation under Diagnostic Code 5260.  In the present case, 
however, the medical findings previously discussed do not 
establish loss of extension to a compensable degree (knee 
extension to no less than 10 degrees would have to be 
demonstrated).  Based on the above findings, a 10 percent 
rating is not warranted under Diagnostic Code 5261, and 
separate evaluations pursuant to VAOPGCPREC 9-2004 are not 
appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the knees has not been 
shown.  The May 2001 VA examiner noted no instability of the 
knees, and the January 2005 VA examiner observed that 
McMurray testing was negative.  As such, consideration under 
Diagnostic Code 5257 is not for application, and a separate 
rating for instability is not for application.  VAOPGCPREC 
23-97.

In conclusion, the evidence of record does not support an 
initial rating in excess of 10 percent for the right or left 
knee disability for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against a 
higher initial rating for the right and left knee disability, 
the benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  The veteran's knee disability has been evaluated 
under multiple, applicable diagnostic codes that have 
specifically contemplated the level of occupational 
impairment caused by his disabilities.  The evidence does not 
reflect that the veteran's knee disabilities, alone, have 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected disability, is denied.

An initial rating in excess of 10 percent for internal 
derangement of the right knee, with mild degenerative 
changes, is denied.

An initial rating in excess of 10 percent for internal 
derangement of the left knee, with mild degenerative changes, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


